Title: To James Madison from William Jarvis, 7 March 1806 (Abstract)
From: Jarvis, William
To: Madison, James


                    § From William Jarvis. 7 March 1806, Lisbon. “The preceding is a Copy of my last respects by the Brig Maria Captn Thomas Carew, for Alexandria. My not having written since was entirely owing to a dearth of information that would in any shape prove interesting. When you do not hear from me often I think you may fairly presume Sir that all goes well here, & that I am not in possession, of any information worth the time employed in reading my letter; for I think it would be as much impossible for me to exist without breathing, as to know any think [sic] that I conceived would be interesting or advantageous to Government without communicating it; saving such facts as I was morally certain would much sooner reach you from another quarter.
                    “Two days after Mr Gambie⟨r⟩ promised me to deliver Thomas Harling up, he went to England for his Wife; and the Pomona sailed a day or two after without his release. She arrived yesterday & I am in hopes to obtain his discharge before she goes out again.
                    “In consequence of the capture of two Portugueze Vessels by the Algerines, which, conceiving it possible this Government had not received advice of through an⟨y⟩ other channel, I communicated as the inclosed will shew, there w⟨as⟩ a seventy four almost ready to proceed to the streights, with a new Commodore, the old being recalled for having let the Algerin⟨e⟩ frigate get out.
                    “There are some flying reports here, partly on the Authority of English papers, & partly on that of private letters from the Continent, say France & Germany, that the Emperor of Austria is to be indemnified out of the Turkish empire for the losses he has sustained by the Treaty of Presburg. Some suggest Turkish Croatia Dalmatia, Servia & Bosnia as the indemnification. As the Russian Court is not likely to view with much complacence any division of the Turkish Empire in which she has no part, and the English must be much alarmed at the acquisition of Venice & Naples, which gives France the command of such an immense Sea Coast; as it is not probable that France would make a Peace now without the restoration of Ceylon & Trinidad, unless forced by her financial embarrassments, and as the late Naval Victory has given Gt. Britain such a decided Naval superiority, I should not imagine a Peace was very near at hand: for the late events on the Continent will not be likely to humble England so much, as to make her submit to any terms which may endanger her welfare or consequence in the scale of nations. It is possible however that being fatigued at carrying on a War in which there is very little prospect of reducing the French power, but on the reverse a greater likelihood of increasing it & consequently getting farther from the object the English have in view in the contest, and the Frenc⟨h⟩ finding an extreme difficulty in rais⟨ing⟩ the funds necessary to carry on the War; necessity may force each party to come to some terms of accommodation: but if Russia is determined to contend rather than suffer the division of the

Turkish Empire, the interest of Gt. Britain as well as her inclination will prevent her acceding to any terms of Peace that the Emperor Napoleon will be likely to offer or grant.
                    “The Venus, Captn Reoch was decided to be given up to the former owners. I cannot say whether I have done right or wrong in not pursuing that affair Judicially, but this I can with truth aver, that I acted, under the most impartial view of the subject that my mind enabled me to take, as I thought would be the most for the interest of my Country & for the honor of Government: and although my conduct in this instance may not have been judicious it certainly merits the praise of honesty & good intention.
                    “Mr Erving has come on here to take his passage for England. His health is not very good & he is exceedingly afflicted at the death of his Father. He is very solicitous least Government should not be satisfied with his having left Madrid without permission, but as the necessity of his presence in London was pressing & he hope⟨s⟩ to be back in the course of six weeks or two months, he hopes the step will not be disapproved of. Inclosed I have the pleasure to hand you two letters from him & one from Mr Simpson. By the Schooner Isabella Captn Pitts for Norfolk I inclosed two letters from Mr Erving.”
                    Adds in a 10 Mar. postscript: “Upon application for the release of Thomas Harling, the Captain said that One of his Officers had declared that he knew the Man, when on board another ship of War, that the information was given after his dischar⟨ge⟩ was made out—agreeable to his promise to Mr Gambier, but as he must now view hi⟨m⟩ as a deserter he could not give him up without an order from the admiralty. I shall forward his ⟨protection to Mr Lyman⟩.”
                